 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WESLEY PANIGHETTI,                                 No. 2:18-cv-2015 KJM AC P
12                        Petitioner,
13            v.                                         ORDER
14    J. GASTELO,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 25, 2019, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 28. Petitioner has

23   filed objections to the findings and recommendations. ECF No. 29.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed September 25, 2019 (ECF No. 28), are
 3   adopted in full;
 4          2. Respondent’s motion to dismiss (ECF No. 17) is granted on the grounds that the
 5   petition is untimely and Grounds One through Four are further barred by Lackawanna County
 6   District Attorney v. Coss, 532 U.S. 394 (2001);
 7          3. Petitioner’s application for a writ of habeas corpus is denied;
 8          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 9   § 2253; and
10          5. The clerk of court close this file.
11   DATED: February 18, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
